 



Exhibit 10.3
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is made as of March 13, 2008
(the “Effective Date”) by and between Layne Christensen Corporation, a Delaware
corporation (“Company”), and Steven F. Crooke, (“Employee”).
RECITALS
     Whereas, Employee currently serves as a key employee of Company and the
services and knowledge of Employee are valuable to Company in connection with
the management of the Company’s business;
     Whereas, Company’s Board of Directors (the “Board”) has determined that it
is in the best interest of Company and its stockholders to secure the Employee’s
continued service and to ensure Employee’s continued dedication and objectivity
by providing Employee with certain severance benefits if Company were to
actually or constructively terminate Employee’s employment.
     Now, Therefore, in consideration of the premises and the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the adequacy of which is hereby acknowledged, Company and Employee, each
intending to be legally bound, agree as follows:
     1. Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue until the earlier of (i) the date on which
Employee’s employment with Company terminates pursuant to Section 3 or 4 of this
Agreement or (ii) twelve (12) months following the date of delivery to the
Employee of written notice by the Company of its intent to terminate this
Agreement. Notwithstanding the foregoing, however, and regardless of whether
written notice by the Company of its intent to terminate this Agreement has
already been provided, this Agreement may not be terminated by the Company under
clause (ii) above during the Three-Year Period (as defined in Section 4(a)
hereof). This Agreement shall, as of the Effective Date, supersede and replace
in its entirety any written or verbal employment agreement then in effect
between Company and Employee.
     2. Restrictions on Employee’s Conduct.
          (a) Exclusive Services. During the Term, Employee shall at all times
devote Employee’s full-time attention, energies, efforts and skills to the
business of Company (which term shall hereinafter include each of Company’s
subsidiaries) and shall not, directly or indirectly, engage in any other
business activity, whether or not for profit, gain or other pecuniary
advantages, without Company’s written consent, provided that such prior consent
shall not be required with respect to: (i) business interests that neither
compete with Company nor interfere with the performance of Employee’s duties and
obligations under this Agreement; or (ii) Employee’s charitable, philanthropic
or professional association activities which do not interfere with the
performance of Employee’s duties and obligations under this Agreement.
          (b) Confidential Information. During the Term and after the
termination of the Term, Employee shall not disclose or use, directly or
indirectly, any Confidential Information. For the purposes of this Agreement,
“Confidential Information” shall mean all information disclosed to Employee, or
known by him as a consequence of or through Employee’s employment with Company
(under this Agreement or prior to this Agreement) where such information is not
generally known in the trade or industry or was regarded or treated as
confidential by Company, and where such information refers or relates in any
manner whatsoever to the business activities, processes, services or products of
Company. Confidential Information shall include business and development plans
(whether contemplated, initiated or completed), information with respect to the
development of technical and management services, business contacts, methods of
operation, results of analysis, business forecasts, financial data, costs,
revenues, and similar information. Upon termination of the Term, Employee shall
immediately return to Company all property of Company and all Confidential
Information, which is in tangible form, including all copies, extracts, and
summaries thereof and any Confidential Information stored electronically on
tapes computer disks or in any other manner.

 



--------------------------------------------------------------------------------



 



          (c) Business Opportunities and Conflicts of Interests.
          (i) During the Term, Employee shall promptly disclose to Company each
business opportunity of a type which, based upon its prospects and relationship
to the existing businesses of Company, Company might reasonably consider
pursuing. After termination of this Agreement, regardless of the circumstances
thereof, Company shall have the exclusive right to participate in or undertake
any such opportunity on its own behalf without any involvement of Employee.
          (ii) During the Term, Employee shall refrain from engaging in any
activity, practice or act which conflicts with, or has the potential to conflict
with, the interests of Company, and he shall avoid any acts or omissions which
are disloyal to, or competitive with Company.
          (d) Non-Solicitation. For a period of two years following any
termination of this Agreement, Employee shall not, except in the course of
Employee’s duties under this Agreement, directly or indirectly, induce or
attempt to induce or otherwise counsel, advise, ask or encourage any person to
leave the employ of Company, or solicit or offer employment to any person who
was employed by Company at any time during the twelve-month period preceding the
solicitation or offer.
          (e) Covenant Not to Compete.
          (i) During the Term, Employee shall not, without Company’s prior
written consent, directly or indirectly, either as an officer, director,
employee, agent, advisor, consultant, principal, stockholder, partner, owner or
in any other capacity, on Employee’s own behalf or otherwise, in any way engage
in, represent, be connected with or have a financial interest in, any business
which is, or to Employee’s knowledge, is about to become, engaged in any
business with which Company is currently or has previously done business or any
subsequent line of business developed by Company or any business planned during
the Term to be established by Company. Notwithstanding the foregoing, Employee
shall be permitted to own passive investments in publicly held companies
provided that such investments do not exceed five percent (5%) of any such
company’s outstanding equity.
          (ii) For a period of two years following any termination of this
Agreement and without regard to whether Company or Employee terminates this
Agreement, Employee shall not, engage in competition with Company, or solicit,
from any person or entity who purchased any product or service from Company
during Employee’s employment hereunder, the purchase of any product or service
in competition with then existing products or services of Company.
          (iii) For purposes of this Agreement, Employee shall be deemed to
engage in competition with Company if he shall directly or indirectly, either
individually or as a stockholder, director, officer, partner, consultant, owner,
employee, agent, or in any other capacity, consult with or otherwise assist any
person or entity engaged in services similar to those provided by Company or any
member of Company’s group of companies. The provisions of this Section 2(e)
shall apply in any location in which Company has established, or is in the
process of establishing, a business presence.
          (f) Employee Acknowledgment. Employee hereby agrees and acknowledges
that the restrictions imposed upon him by the provisions of this Section 2 are
fair and reasonable considering the nature of Company’s business, and are
reasonably required for Company’s protection.
          (g) Invalidity. If a court of competent jurisdiction or an arbitrator
shall declare any provision or restriction contained in this Section 2 as
unenforceable or void, the provisions of this Section 2 shall remain in full
force and effect to the extent not so declared to be unenforceable or void, and
the court may modify the invalid provision to make it enforceable to the maximum
extent permitted by law.
          (h) Specific Performance. Employee agrees that if he breaches any of
the provisions of this Section 2, the remedies available at law to Company would
be inadequate and in lieu thereof, or in addition thereto, Company shall be
entitled to appropriate equitable remedies, including specific performance

2



--------------------------------------------------------------------------------



 



and injunctive relief. Employee agrees not to enter into any agreement, either
written or oral, which may conflict with this Agreement, and Employee authorizes
Company to make known the terms of this Section 2 to any person, including
future employers of Employee.
          (i) Termination of Agreement by Company. Notwithstanding anything to
the contrary, the provisions of Sections 2(d) and (e) above shall not apply with
respect to the Employee upon the termination of this Agreement by the Company
pursuant to clause (ii) of Section 1 hereof.
     3. Termination.
          (a) Termination by Company for Cause. Subject to the last sentence of
this Section 3(a), at any time during the Term of this Agreement, Company may
terminate Employee’s employment for Cause, as defined below, upon at least
fourteen (14) days written notice setting forth a description of the conduct
constituting Cause. If Employee’s employment is terminated for Cause, he shall
be entitled to:
          (i) payment of any earned but unpaid portion of Employee’s annual base
salary as in effect from time to time (“Base Salary”) through the effective date
of such termination;
          (ii) reimbursement for any reasonable, unreimbursed and documented
business expense he has incurred in performing Employee’s duties hereunder;
          (iii) the right to elect continuation coverage of insurance benefits
to the extent required by law; and
          (iv) payment of any accrued but unpaid benefits (including without
limitation, any bonus due by virtue of having met all applicable performance
targets prior to the effective date of such termination), and any other rights,
as required by the terms of any employee benefit plan or program of Company.
For purposes of this Agreement, “Cause” shall mean: (1) conviction of Employee
of, or the entry of a plea of guilty or nolo contendere by Employee to, any
felony, or any misdemeanor involving moral turpitude; (2) fraud,
misappropriation or embezzlement by Employee; (3) Employee’s wilful failure,
gross negligence or gross misconduct in the performance of Employee’s assigned
duties for Company; and (4) wilful failure by Employee to follow reasonable
instructions of any officer to whom Employee reports or the Board.
Notwithstanding the provisions of this Section 3(a) defining “Cause,” in the
event of a Change of Control, as defined hereafter, a Termination for Cause
shall mean only a termination for an act of dishonesty by Employee constituting
a felony which was intended to or resulted in gain or personal enrichment of
Employee at Company’s expense. For purposes of this entire agreement and for the
avoidance of doubt, the “termination” of Employee’s employment is intended to be
a “separation from service” under Code section 409A(a)(2)(A)(i) and is to be
interpreted in a manner consistent with such section and applicable Treasury
regulations issued thereunder.
          (b) Termination by Company Without Cause or Constructive Termination
Not in Connection with a Change of Control. At any time before a Change of
Control, Company may terminate Employee’s employment without Cause, by giving
written notice of termination. If Employee’s employment is terminated without
Cause, or if there is a constructive termination without Cause, as defined
below, Employee shall be entitled to receive from Company the following:
          (i) severance benefits including:
          (A) subject to Section 3(h) below, payment of the then current Base
Salary for a severance Period of 24-months commencing on the effective date of
Employee’s termination (the “Severance Period”), in accordance with Company’s
regular salary payment practices;

3



--------------------------------------------------------------------------------



 



          (B) continuation of the vesting of any outstanding stock options,
restricted stock awards and other equity incentive awards (“Equity-Based
Awards”) and continuation of the Employee’s rights to exercise any outstanding
Equity-Based Awards, through the full 24 month Severance Period. Employee shall
be considered to be an Employee of the Company during the entire Severance
Period, and shall abide by the Covenant Not to Compete of Section 3(e) of this
Agreement;
          (C) for any outstanding stock options, restricted stock awards or
other equity incentive awards which are exercisable, payable or become vested
only if one or more pre-established performance criteria are satisfied
(“Performance-Based Equity Awards”), each Performance-Based Equity Award will
become exercisable, payable or become vested at the time of and only if the
underlying performance criteria are satisfied. In the case of any
Performance-Based Equity Award that is a stock option which becomes exercisable
after the end of the Severance Period, such option will remain exercisable until
the earlier of the award’s original expiration date or 90 days after the end of
the Severance Period; and
          (D) continued coverage for Employee (and, if applicable under the
applicable welfare benefit plan(s), his spouse and family) coverage under
employee benefit plans (such as medical, dental, disability and life) that
covered him (or them) immediately before Employee’s termination as if he had
remained in employment until the end of the Severance Period. If Employee’s
participation in any plan is barred, the Company shall either arrange to provide
Employee (his spouse and family, if applicable) substantially similar benefits
or pay Employee the equivalent tax affected value of the substantially similar
benefits in cash, provided such cash payment(s) are made in the tax years such
that the payments are compliant with the payment rules under Code section 409A.
          (ii) reimbursement for any reasonable, unreimbursed and documented
business expense Employee has incurred in performing his duties hereunder during
the Term;
          (iii) payment of any accrued but unpaid benefits up to and including
the effective date of the termination of employment (including without
limitation, any tax equalization payments, bonus due up to the date on which the
Severance Period commences), and any other rights, as required by the terms of
any employee benefit plan or program of Company;
          (iv) the right to elect continuation coverage of insurance benefits to
the extent required by law; and
          (v) payment of COBRA premiums.
For purposes of this Agreement, termination “without Cause” shall mean
involuntary termination of employment, at the direction of Company, in the
absence of “Cause” as defined above. For purposes of this Agreement,
“constructive termination without Cause” shall mean a termination of Employee at
Employee’s own initiative within one year following the occurrence, without
Employee’s prior written consent, of one or more of the following events not on
account of Cause (“Constructive Termination Events”):
          (i) a significant and adverse diminution in the nature or scope of
Employee’s authority, title, responsibilities or duties, unless Employee is
given new authority or duties that are substantially comparable to Employee’s
previous authority or duties;
          (ii) a reduction in Employee’s then-current Base Salary, or a
significant reduction in Employee’s opportunities for earnings under Employee’s
incentive compensation plans (not attributable to economic conditions or
business performance at the time), or the termination or significant reduction
of any employee benefit or perquisite enjoyed by him (except as part of a
general reduction that applies to substantially all similarly situated employees
or participants);

4



--------------------------------------------------------------------------------



 



          (iii) a change in Employee’s place of employment such that Employee is
required to work more than 50 miles from Employee’s then current place of
employment; or
          (iv) the failure of Company to obtain an assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of Company within 45 days after a merger, consolidation, sale
or similar transaction.
If Employee believes there exists a basis for a constructive termination without
Cause, Employee shall provide Company written notice within 30 days of the
occurrence of the Constructive Termination Event describing such event, and
Company shall be provided the opportunity to cure the cause of the constructive
termination event within a 30-day period following Company’s receipt of the
written notice. If the cause of the constructive termination is cured, then no
constructive termination without Cause shall be found to have taken place.
          (c) Voluntary Termination by Employee. Employee may terminate this
Agreement at any time by giving 60 days’ written notice to Company. If Employee
voluntarily terminates his employment for reasons other than Employee’s death,
disability, or constructive termination without Cause, he shall be entitled to:
          (i) payment of any earned but unpaid portion of Employee’s then
current Base Salary through the effective date of such termination;
          (ii) reimbursement of any reasonable, unreimbursed and documented
business expense Employee has incurred in performing Employee’s duties
hereunder.
          (iii) the right to elect continuation coverage of insurance benefits
to the extent required by law; and
          (iv) payment of any accrued but unpaid benefits, and any other rights,
as required by the terms of any employee benefit plan or program of Company.
Any payments made under this Section 3(c) shall be made within 30 days of
Employee’s termination of employment.
          (d) Termination Due to Death. Employee’s employment and this Agreement
shall terminate immediately upon Employee’s death. If Employee’s employment is
terminated because of Employee’s death, Employee’s estate or Employee’s
beneficiaries, as the case may be, shall be entitled to:
          (i) payment of any earned but unpaid portion of Employee’s then
current Base Salary through the effective date of such termination;
          (ii) reimbursement for any reasonable, unreimbursed and documented
business expense Employee incurred in performing Employee’s duties hereunder;
          (iii) the right to elect continuation coverage of insurance benefits
to the extent required by law;
          (iv) any pension survivor benefits that may become due pursuant to any
employee benefit plan or program of Company, and
          (v) immediate acceleration of the vesting of any Service-Based Equity
Awards and continuation of the Employee’s beneficiary’s rights to exercise any
outstanding Service-Based Equity-Based Awards until the earlier of the Award’s
original expiration date or 12 months following such death;
          (vi) for any Performance-Based Equity Awards, each Performance-Based
Equity Award will become exercisable, payable or become vested at the time of
and only if the underlying performance criteria are satisfied and in the case of
any Performance-Based Equity Award that is a stock option which becomes
exercisable pursuant to this Section 3(d)(vi), such option will remain
exercisable until the earlier of the award’s original expiration date or
12 months following such termination;

5



--------------------------------------------------------------------------------



 



          (vii) payment of any accrued but unpaid benefits and any other rights
as provided by the terms of any employee benefit plan or program of Company.
Any payments made under this Section 3(d) shall be made within 30 days of
Employee’s death.
          (e) Termination Due to Disability. Company may terminate Employee’s
employment at any time if Employee becomes disabled, upon written notice by
Company to Employee. If Employee’s employment is terminated because of
Employee’s disability, he shall be entitled to:
          (i) payment of a lump-sum disability benefit equal to 12 months’ then
current Base Salary;
          (ii) immediate acceleration of the vesting of any Service-Based Equity
Awards and continuation of the Employee’s rights to exercise any outstanding
Service-Based Equity-Based Awards through the effective date of such termination
and for a period of 12 months following such termination;
          (iii) for any Performance-Based Equity Awards, each Performance-Based
Equity Award will become exercisable, payable or become vested if the underlying
performance criteria are satisfied and in the case of any Performance-Based
Equity Award that is a stock option which becomes exercisable pursuant to this
Section 3(e)(iii), such option will remain exercisable until the earlier of the
award’s original expiration date or 12 months following such termination;
          (iv) reimbursement for any reasonable, unreimbursed and documented
business expense he has incurred in performing Employee’s duties hereunder;
          (v) the right to elect continuation coverage of insurance benefits to
the extent required by law; and
          (vi) payment of any accrued but unpaid benefits and any other rights
as provided by the terms of any employee benefit plan or program of Company.
Any payments under this Section 3(e) shall be made within 30 days of Employee’s
termination of employment. “Disability,” as used in this paragraph, means a
physical or mental illness, injury, or condition that (a) prevents, or is likely
to prevent, as certified by a physician, Employee from performing one or more of
the essential functions of Employee’s position, for at least 120 consecutive
calendar days or for at least 150 calendar days, whether or not consecutive, in
any 365 calendar day period, and (b) which cannot be accommodated with a
reasonable accommodation, without undue hardship on Company, as specified in the
Americans with Disabilities Act.
          (f) Payments Terminated. If the Board of Company has determined in
good faith that the Employee has failed to comply with the requirements of the
Confidentiality, Non-Solicitation and Non-Competition provisions referenced in
Section 2 hereof at any time following any termination, then Company shall have
no further obligation to pay any amounts or provide any benefits under this
Agreement.
          (g) No Obligation to Mitigate. Following any termination under this
Section 3, Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and
except as expressly set forth herein no such other employment, if obtained, or
compensation or benefits payable in connection therewith shall reduce any
amounts or benefits to which Employee is entitled hereunder.
          (h) Payments to Specified Employee. If Employee is a “specified
employee” (as defined in section 409A(a)(2)(B)(i) of the Internal Revenue Code
(the “Code”) (hereinafter a “Specified Employee”)) at the time Employee is
eligible to be paid any amounts under Section 3(b)(i)(A) and (B), such
payment(s) shall be made as follows:
          (i) That portion of the total amount to be paid to Employee which does
not exceed two times the lesser of (A) and (B), below, shall be paid in equal
installments in accordance with Company’s regular salary payment practices over
the Severance Period —

6



--------------------------------------------------------------------------------



 



          (A) The sum of Employee’s annualized compensation based upon the
annual rate of pay for services provided to Company for Company’s taxable year
preceding Employee’s taxable year in which Employee has a separation from
service with Company (adjusted for any increase during that year that was
expected to continue indefinitely if Employee had not terminated employment); or
          (B) The maximum amount that may be taken into account under a
qualified plan pursuant to section 401(a)(17) for the year of Employee’s
termination of employment.
          (ii) That portion which exceeds the amount that may be paid under
Section 3(h)(i) above shall be paid in equal installments in accordance with
Company’s regular salary payment practices over the Severance Period except that
no payments shall be made during the first six months following Employee’s
termination of employment and each such payment which otherwise would have been
made during such initial six-month time period shall be held in arrears by
Company until the first day after six months following Employee’s termination of
employment, at which time all amounts held in arrears shall be paid in a lump
sum and the remaining 18 months of severance pay shall be paid in equal
installments in accordance with Company’s regular salary payment practices over
the remainder of the Severance Period.
4. Continuation of Employment Upon Change of Control.
          (a) Continuation of Employment. Subject to the terms and conditions of
this Section 4, in the event of a Change of Control of Company (as defined in
Section 4(d)) at any time during Employee’s employment hereunder, Employee will
remain in the employ of Company for a period of an additional three years from
the date of such Change of Control (the “Change Control Date”). Company shall,
for the three year period (the “Three-Year Period”) immediately following the
Control Change Date, continue to employ Employee in a position without
substantial adverse alteration in the nature or status of Employee’s authority,
duties or responsibility as compared with the position Employee held immediately
prior to the Change of Control. During the Three-Year Period, Company shall
continue to pay Employee salary on the same basis, at the same intervals and at
a rate not less than, that paid to Employee at the Control Change Date. Any
termination of employment by the Company following a Control Change Date and
during the Three-Year Period (a “Post-CoC Termination”) shall be governed by
this Section 4 rather than the provisions of Section 3(a) or (b).
          (b) Benefits. During the Three Year Period, Employee shall be entitled
to receive the following benefits and participate, on the basis of his
employment position, in each of the following plans (collectively, the
“Specified Benefits”) in existence, and in accordance with the terms thereof, at
the Control Change Date:
          (i) any incentive compensation plans including eligibility to receive
grants under any Company equity compensation plans;
          (ii) any benefit plan and trust fund associated therewith, related to
life, health, dental, disability, or accidental death and dismemberment
insurance, and
          (iii) any other benefit plans hereafter made generally available to
employees at Employee’s level or to the employees of Company generally.
In addition, all outstanding Service-Based Equity Awards and Performance-Based
Equity Awards held by Employee shall become immediately vested on the Control
Change Date.
          (c) Definition of Change of Control. For purposes of this Section, a
“Change of Control” means the first to occur of the following events:
          (i) Any person is or becomes the Beneficial Owner (within the meaning
set forth in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates (as defined below) representing

7



--------------------------------------------------------------------------------



 



50% or more of the combined voting power of the Company’s then outstanding
securities, excluding any person who becomes such a Beneficial Owner in
connection with a transaction described in clause (x) of paragraph (iii) of this
Section 4(c); or
          (ii) During any 12-month period, the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors on the date hereof
or whose appointment, election or nomination for election was previously so
approved or recommended; or
          (iii) There is consummated a merger or consolidation of the Company
with any other corporation, OTHER THAN (x) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
at least 50% of the combined voting power of the securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (y) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or any person (an “Affiliate”)
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with the Company other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 50% or more of the combined voting power of the Company’s then
outstanding securities; or
          (iv) The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
     Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Company’s common stock immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the Company’s assets
immediately following such transaction or series of transactions.
          (d) Termination Without Cause After Change of Control. Notwithstanding
any other provision of this Section 4, at any time after the Control Change
Date, Company may terminate the employment of Employee with or without Cause. To
the extent Employee experiences a Post-CoC Termination:
          (i) Company shall pay Employee any earned but unpaid portion of
Employee’s Base Salary through the effective date of such Post-CoC Termination;
          (ii) Company shall reimburse Employee for any reasonable, unreimbursed
and documented business expenses Employee incurred in performing Employee’s
duties hereunder;

8



--------------------------------------------------------------------------------



 



          (iii) Company shall pay Employee an amount (the “Special Severance
Payment”) equal to the present value (calculated using a discount rate equal to
7.5% per annum) of Employee’s Base Salary that would have been paid to Employee
had Employee remained an employee until the later of (A) the end of the
Three-Year Period or (B) 24 months following the effective date of Employee’s
Post-CoC Termination (such additional 24 month period in this Section
4(d)(iii)(B) hereinafter referred to as the “Extended Period”);
          (iv) Company shall provide Employee (and, if applicable under the
applicable welfare benefit plan(s), his spouse and family) coverage under
employee benefit plans (such as medical, dental, disability and life) that
covered him (or them) immediately before Employee’s termination as if he had
remained in employment until the end of the Three-Year Period, or, if longer,
the end of the Extended Period. If Employee’s participation in any plan is
barred, the Company shall either arrange to provide Employee (his spouse and
family, if applicable) substantially similar benefits or pay Employee the
equivalent tax affected value of the substantially similar benefits in cash,
provided such cash payment(s) are made in the tax years such that the payments
are compliant with the payment rules under Code section 409A.
          Subject to Section 4(f) below, all payments required under paragraphs
(i) through (iii) above shall be made no later than the fifth business day
following the effective date of Employee’s termination of employment.
          (e) Resignation following a Change of Control. If, within the
Three-Year Period Employee experiences a Constructive Termination Event, and
after providing written notice to Company no later than 90 days of the date the
Constructive Termination Event first arose or occurred, Company fails to cure
the event or condition giving rise to the Constructive Event within the 30-day
period following Company’s receipt of the written notice, Employee may,
effective at the end of such 30-day cure period, resign his employment with
Company (the “Resignation”). In connection with such Resignation, Company shall
pay to Employee the same amounts and benefits Employee would have been entitled
to receive if he experienced a Post-CoC Termination under Section 4(d) above.
          (f) Timing of Payments. The time at which all payments due under
Sections 4(d) or 4(e) above will commence and the form in which such payments
will be made will depend upon the following two factors: (1) whether Employee is
a Specified Employee and (2) whether the Post-CoC Termination occurs on or
before, or after the second anniversary of the Control Change Date. Each of the
payment scenarios is set forth below.
          (i) If Employee is a Specified Employee at the time Employee is
eligible to be paid any amounts under Section 4(d) or 4(e), and Employee’s
termination from employment is on or before the second anniversary of the
Control Change Date, such payment(s) shall be made as follows:
          (A) That portion of the total amount to be paid to Employee which does
not exceed two times the lesser of (1) and (2) below shall be paid in a lump sum
payment within 5 business days of Employee’s termination of employment—
          (1) The sum of Employee’s annualized compensation based upon the
annual rate of pay for services provided to Company for Company’s taxable year
preceding Employee’s taxable year in which Employee has a separation from
service with such Company (adjusted for any increase during that year that was
expected to continue indefinitely if Employee had not terminated employment); or
          (2) The maximum amount that may be taken into account under a
qualified plan pursuant to section 401(a)(17) for the year of Employee’s
termination of employment.
          (B) That portion which exceeds the amounts that may be paid under
Section 4(f)(i)(A) above shall be paid, in a lump sum, on the first day after
the six month

9



--------------------------------------------------------------------------------



 



anniversary of the effective date of Employee’s termination of employment.
          (ii) If Employee is not a Specified Employee at the time Employee is
eligible to be paid any amounts under Section 4(d) or 4(e), and Employee’s
termination from employment is on or before the second anniversary of the
Control Change Date, such payment(s) shall be paid in a lump sum payment within
5 business days of Employee’s termination of employment.
          (iii) If Employee is a Specified Employee at the time Employee is
eligible to be paid any amounts under Section 4(d) or 4(e), and Employee’s
termination from employment is after the second anniversary of the Control
Change Date, such payment(s) shall be made as follows:
          (A) That portion of the total amount to be paid to Employee which does
not exceed two times the lesser of (1) and (2) below shall be paid in a lump sum
payment within 5 business days of Employee’s termination of employment—
          (1) The sum of Employee’s annualized compensation based upon the
annual rate of pay for services provided to Company for Company’s taxable year
preceding Employee’s taxable year in which Employee has a separation from
service with such Company (adjusted for any increase during that year that was
expected to continue indefinitely if Employee had not terminated employment); or
          (2) The maximum amount that may be taken into account under a
qualified plan pursuant to section 401(a)(17) for the year of Employee’s
termination of employment.
          (B) That portion which exceeds the amount that may be paid under
Section 4(f)(iii)(A) above shall be paid in equal installments in accordance
with Employee’s regular salary payment practices over the Severance Period
except that no payments shall be made during the first six months following
Employee’s termination of employment and each such payment which otherwise would
have been made during such initial six-month time period shall be held in
arrears by Company until the first payment made six months and one day following
Employee’s termination of employment at which time all amounts held in arrears
shall be paid in a lump sum and the remaining 18 months of severance pay shall
be paid in equal installments in accordance with Company’s regular salary
payment practices over the Severance Period.
          (iv) If Employee is not a Specified Employee at the time Employee is
eligible to be paid any amounts under Section 4(d) or 4(e), and Employee’s
termination from employment is after the second anniversary of the Control
Change Date, such payment(s) shall be made as follows:
          (A) That portion of the total amount to be paid to Employee which does
not exceed two times the lesser of (1) and (2), below, shall be paid in a lump
sum payment within 5 business days of Employee’s termination of employment—
          (1) The sum of Employee’s annualized compensation based upon the
annual rate of pay for services provided to Company for Company’s taxable year
preceding Employee’s taxable year in which Employee has a separation from
service with such Company (adjusted for any increase during that year that was
expected to continue indefinitely if Employee had not terminated employment); or
          (2) The maximum amount that may be taken into account under a
qualified plan pursuant to section 401(a)(17) for the year of Employee’s
termination of employment.
          (B) That portion which exceeds the amount that may be paid under

10



--------------------------------------------------------------------------------



 



Section 4(f)(iv)(A), above, shall be paid in equal installments over the
Severance Period in accordance with Company’s regular salary payment practices.
          (g) Mitigation and Expenses.
          (i) Other Employment. After the Control Change Date, Employee shall
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise and except as expressly set
forth herein no such other employment, if obtained, or compensation or benefits
payable in connection therewith shall reduce any amounts or benefits to which
Employee is entitled hereunder.
          (ii) Expenses. If any dispute should arise under this Agreement after
the Control Change Date involving an effort by Employee to protect, enforce or
secure rights or benefits claimed by Employee hereunder, Company shall pay
(promptly upon demand by Employee accompanied by reasonable evidence of
incurrence) all reasonable expenses (including attorney’s fees) incurred by
Employee in connection with such dispute, without regard to whether Employee
prevails in such dispute except that Employee shall repay Company any amounts so
received if a court having jurisdiction shall make a final, non-appealable
determination that Employee acted frivolously or in bad faith by such dispute
          (h) Successors in Interest. The rights and obligations of Company and
Employee under this Section 4 shall inure to the benefit of and be binding in
each and every respect upon the direct and indirect successors and assigns of
Company and Employee, regardless of the manner in which such successors or
assigns shall succeed to the interest of Company or Employee hereunder and this
Section 8 shall not be terminated by the voluntary or involuntary dissolution of
Company or any merger or consolidation or acquisition involving Company, or upon
any transfer of all or substantially all of Company’s assets, or terminated
otherwise than in accordance with its terms. In the event of any such merger or
consolidation or transfer of assets, the provision of this Section 4 shall be
binding upon and shall inure to the benefit of the surviving corporation or the
corporation or other person to which such assets shall be transferred.
     5. Deductions and Withholding. Employee agrees that Company may withhold
from any and all payments required to be made by Company to Employee under this
Agreement all taxes or other amounts that Company is required by law to withhold
in accordance with applicable laws or regulations from time to time in effect.
     6. Gross Up Payment. If at any time or from time to time, it shall be
determined by tax counsel mutually agreeable to Company and Employee that any
payment or other benefit to Employee pursuant to this Agreement or otherwise
(“Potential Parachute Payment”) is or will become subject to the excise tax
imposed by Section 4999 of the Code or any similar tax (“Excise Taxes”), then
Company shall, subject to the limitations below, pay or cause to be paid a tax
gross-up payment (“Gross-Up Payment”) with respect to all such Excise Taxes and
other taxes on the Gross-Up Payment. The Gross-Up Payment shall be an amount
equal to the product of (a) the amount of the Excise Taxes multiplied by (b) a
fraction (the “Gross-Up Multiple”), the numerator or which is one (1.0), and the
denominator of which is one (1.0) minus the lesser of (i) the sum, expressed as
a decimal fraction, of the effective marginal rates of any taxes and any Excise
Taxes applicable to the Gross-Up Payment or (ii) .80, it being intended that the
Gross-Up Multiple shall in no event exceed five (5.0). If different rates of tax
are applicable to various portions of a Gross-Up Payment, the weighted average
of such rates shall be used. Excise Taxes and other penalties under Section 409A
of the Code shall not be “any similar tax” for purposes of this Agreement.
          (a) To the extent possible, any payments or other benefits to Employee
pursuant to this Agreement shall be allocated as consideration for Employee’s
entry into the covenants made by him in Paragraph 4(a).
          (b) Notwithstanding any other provisions of this Section 6, if the
aggregate After-Tax Amount (as defined below) of the Potential Parachute
Payments and Gross-Up Payment that, but for this

11



--------------------------------------------------------------------------------



 



limitation, would be payable to Employee, does not exceed 120% of After-Tax
Floor Amount (as defined below), then no Gross-Up Payment shall be made to
Employee and the aggregate amount of Potential Parachute Payments payable to
Employee shall be reduced (but not below the Floor Amount) to the largest amount
which would both (i) not cause any Excise Tax to be payable by Employee and
(ii) not cause any Potential Parachute Payments to become nondeductible by
Company by reason of Section 280G of the Code (or any successor provision). For
purposes of the preceding sentence, Employee shall be deemed to be subject to
the highest effective after-tax marginal rate of taxes. For purposes of this
Agreement:
          (i) “After-Tax Amount” means the portion of a specified amount that
would remain after payment of all taxes paid or payable by Employee in respect
of such specified amount; and
          (ii) “Floor Amount” means the greatest pre-tax amount of Potential
Parachute Payments that could be paid to Employee without causing Employee to
become liable for any Excise Taxes in connection therewith; and
          (iii) “After-Tax Floor Amount” means the After-Tax Amount of the Floor
Amount.
          (c) If for any reason tax counsel mutually agreeable to Company and
Employee later determine that the amount of Excise Taxes payable by Employee is
greater than the amount initially determined pursuant to the above provisions of
this Section 6, then Company shall, subject to Sections 6(d) and 6(e) pay
Employee, within thirty (30) days of such determination, or pay to the IRS as
required by applicable law, an amount (which shall also be deemed a Gross-Up
Payment) equal to the product of (a) the sum of (i) such additional Excise Taxes
and (ii) any interest, penalties, expenses or other costs incurred by Employee
as a result of having taken a position in accordance with a determination made
pursuant to Paragraph 6(d), multiplied by (b) the Gross-Up Multiple.
          (d) Employee shall immediately notify Company in writing (an
“Employee’s Notice”) of any claim by the IRS or other taxing authority (an “IRS
Claim”) that, if successful, would require the payment by Employee of Excise
Taxes in respect of Potential Parachute Payments in an amount in excess of the
amount of such Excise Taxes determined in accordance with Section 6. Employee’s
Notice shall fully inform Company of all particulars of the IRS Claim and the
date on which such IRS Claim is due to be paid (the “IRS Claim Deadline”).
          Company shall direct the Employee as to whether to pay all or part of
the IRS Claim or to contest the IRS Claim or to pursue a claim for a refund (a
“Refund Claim”) of all or any portion of such Excise Taxes, other taxes,
interest or penalties as may be specified by Company in a written notice to
Employee. If Company directs Employee to pay all or part of the IRS Claim, the
amount of such payment shall also be deemed a Gross-Up Payment, which Company
shall pay to the Employee or the IRS, as appropriate. The Employee shall
cooperate fully with Company in good faith to contest such IRS Claim or pursue
such Refund Claim (including appeals) and shall permit Company to participate in
any proceedings relating to such IRS Claim or Refund Claim.
          Company shall control all proceedings in connection with such IRS
Claim or Refund Claim (as applicable) and in its discretion may cause Employee
to pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the Internal Revenue Service or other taxing authority.
          Company shall pay directly all legal, accounting and other costs and
expenses (including additional interest and penalties) incurred by Company or
Employee in connection with any IRS Claim or Refund Claim, as applicable, and
shall indemnify Employee, on an after-tax basis, for any Excise Tax or income
tax, including related interest and penalties, imposed as a result of such
payment of costs or expenses.
          (e) If Employee receives any refund with respect to Excise Taxes,
Employee shall (subject to Company’s complying with any applicable requirements
of Section 6(d)) promptly pay Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto). Any
contest of a denial of refund shall be controlled by Section 6(d).

12



--------------------------------------------------------------------------------



 



          (f) 409A Compliance. Any Gross-Up Payment made under this Agreement
shall be made no later than by the end of Employee’s taxable year next following
Employee’s taxable year in which he remits the Excise Taxes. In the event
Employee has a right to a Gross-Up Payment due to a tax audit or litigation
addressing the existence or amount of a tax liability, whether Federal, state,
local, or foreign, any Gross-Up Payment relating thereto will be made by the end
of Employee’s taxable year following Employee’s taxable year in which the taxes
that are the subject of the audit or litigation are remitted to the taxing
authority, or where as a result of such audit or litigation no taxes are
remitted, the end of Employee’s taxable year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation.
     7. Arbitration. Whenever a dispute arises between the Parties concerning
this Agreement or any of the obligations hereunder, or Employee’s employment
generally, Company and Employee shall use their best efforts to resolve the
dispute by mutual agreement. If any dispute cannot be resolved by Company and
Employee, it shall be submitted to arbitration to the exclusion of all other
avenues of relief and adjudicated pursuant to the American Arbitration
Association’s Rules for Employment Dispute Resolution then in effect. The
decision of the arbitrator must be in writing and shall be final and binding on
the Parties, and judgment may be entered on the arbitrator’s award in any court
having jurisdiction thereof. The expenses of the arbitration will be split
equally between the parties and each party shall be responsible for paying his
or its own costs, including attorneys’ fees associated with such arbitration.
Nothing in this Section 7 shall be construed to derogate Company’s rights to
seek legal and equitable relief in a court of competent jurisdiction as
contemplated by Section 2(h).
     8. Non-Waiver. It is understood and agreed that one party’s failure at any
time to require the performance by the other party of any of the terms,
provisions, covenants or conditions hereof shall in no way affect the first
party’s right thereafter to enforce the same, nor shall the waiver by either
party of the breach of any term, provision, covenant or condition hereof be
taken or held to be a waiver of any succeeding breach.
     9. Severability. If any provision of this Agreement conflicts with the law
under which this Agreement is to be construed, or if any such provision is held
invalid or unenforceable by a court of competent jurisdiction or any arbitrator,
such provision shall be deleted from this Agreement and the Agreement shall be
construed to give full effect to the remaining provisions thereof.
     10. Survivability. Unless otherwise provided herein, upon termination or
expiration of the Term, the provisions of Sections 2 through 14 above shall
nevertheless remain in full force and effect but shall under no circumstance
extend the Term of this Agreement (or the Executive’s right to accrue additional
benefits beyond the expiration of the Term as determined in accordance with
Section 1 but without regard to this Section).
     11. Governing Law. This Agreement shall be interpreted, construed and
governed according to the laws of the State of Delaware without regard to the
conflict of law provisions thereof.
     12. Construction. The Section headings and captions contained in this
Agreement are for convenience only and shall not be construed to define, limit
or affect the scope or meaning of the provisions hereof. All references herein
to Sections shall be deemed to refer to numbered sections of this Agreement.
     13. Entire Agreement. This Agreement contains and represents the entire
agreement of Company and Employee and supersedes all prior agreements,
representations or understandings, oral or written, express or implied with
respect to the subject matter hereof. This Agreement may not be modified or
amended in any way unless in a writing signed by each of Company and Employee.
No representation, promise or inducement has been made by either Company or
Employee that is not embodied in this Agreement, and neither Company nor
Employee shall be bound by or liable for any alleged representation, promise or
inducement not specifically set forth herein.

13



--------------------------------------------------------------------------------



 



     14. Assignability. Neither this Agreement nor any rights or obligations of
Company or Employee hereunder may be assigned by Company or Employee without the
other Party’s prior written consent. Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of Company and Employee and their
heirs, successors and assigns.
     15. Code Section 409A. This Agreement is intended to meet the requirements
of Section 409A of the Code and may be administered in a manner that is intended
to meet those requirements and shall be construed and interpreted in accordance
with such intent. To the extent that any payment or benefit provided hereunder
is subject to Section 409A of the Code, such payment or benefit shall be
provided in a manner that will meet the requirements of Section 409A of the
Code, including regulations or other guidance issued with respect thereto, such
that the payment or benefit shall not be subject to the excise tax applicable
under Section 409A of the Code. Any provision of this Agreement that would cause
any payment or benefit to fail to satisfy Section 409A of the Code shall be
amended (in a manner that as closely as practicable achieves the original intent
of this Agreement) to comply with Section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code.
     16. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed properly given if delivered personally or sent by
certified or registered mail, postage prepaid, return receipt requested, or sent
by telegram, telex, telecopy or similar form of telecommunication, and shall be
deemed to have been given when received. Any such notice or communication shall
be addressed:

     
if to Company, to
  Layne Christensen Company
 
  Attention: President
 
  1900 Shawnee Mission Parkway
 
  Mission Woods, Kansas 66205
 
  Fax: (913) 362-8823
 
   
if to Employee, to
  Steven F. Crooke

or to such other address as Company or Employee shall have furnished to the
other in writing.
     IN WITNESS WHEREOF, the Parties have duly executed this Agreement, to be
effective as of the date first above written.

                  /s/ Steven Crooke       Steven F. Crooke     

            Layne Christensen Company
      By:   /s/ A. B. Schmitt         Andrew B. Schmitt        President     

14